Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/823,710 filed on March 19, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed.  Claims 1-12 are currently pending and have been fully examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


“video analytics module” in claims 1 and 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, an examination of the specification failed to identify a structure responsible to perform the acts claimed for said claims.  Therefore, claims 1 and 3-4, as well as claims that directly or indirectly depend from them and hence carry the limitations of their respective base claim, are rejected under 35 U.S.C. 112(b) for indefiniteness.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “data analytics module” (in claims 1 and 3-4) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1 and 3-4, as well as claims 2 and 5-6 that directly or indirectly depend from said claims, are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2010/0260426 A1 (hereinafter “Huang”) in view of Nitz et al., 2014/0052680 A1 (hereinafter Nitz).
With respect to claim 1, Huang discloses an analytical recognition system [abstract, FIG. 1], comprising: a video camera [par. 30, FIG. 1, camera integrated into mobile device 130] configured to capture video data of a subject [FIG. 1, subject 115]; an antenna [FIG. 1, antennas 135] configured to capture mobile communication device data relating to a mobile communication device of the subject [FIG. 1]; and a data analytics module [FIG. 1, system 140] configured to: analyze the video data to determine at least one of a physical attribute or a movement attribute of the subject [par. 25 – ref. to associated metadata and/or contextual data which includes location information associated with image 100]; generate a first certainty match value based on the at least one of the physical attribute or the movement attribute of the subject [par. 61, FIG. 4: “mobile device 130 can categorize, recognize, or otherwise determine characteristics the selected object” and “mobile device 130 can compare the selected object's feature vector with the trained images' vector of coefficients by calculating a 
With respect to claim 2, Huang and Nitz, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Nitz discloses wherein the video camera is at least one of a traffic camera or an aerial drone camera [par. 45]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 3, Huang and Nitz, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Huang, discloses wherein the data analytics module is further configured to access: an attributes database storing a plurality of subject identities and corresponding attributes [par. 32 – ref. to user database storing user-related information which necessarily includes user identity]; a facial database storing a plurality of subject identities and corresponding facial recognition datasets [par. 33, FIG. 1 – ref. to image recognition server 146]; and a device database storing a plurality of subject identities and corresponding mobile communication devices [par. 33, FIG. 1 – ref. to content server 144 in combination with messaging server 142 where messaging server needs to have information about mobile devices stored therein to be able to communicate with said 
With respect to claim 4, Huang and Nitz, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Nitz discloses wherein the data analytics module is further configured to compare the combined certainty match to a certainty threshold and to output a positive match in response to the combined certainty match exceeding the certainty threshold [par. 73 – ref. to “suitable criteria for determining the relevance of the particular template, rule, or pattern”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 5, Huang and Nitz, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Huang discloses wherein the captured video data includes at least one of a captured still image [par. 28, FIG. 1, image 100] and video footage [par. 33, metadata]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, Huang and Nitz, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Huang and Nitz, in combination, disclose wherein the mobile communication device data includes at least one of a WiFi identifier [Nitz: pars. 97, 124], a media access control 
With respect to claims 7-12, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1-6, respectively. Therefore, claims 7-12 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-6, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,432,897 in view of Huang and further in view of Nitz.


	
Application 16/823,710

Claim 1.  An analytical recognition system, comprising: a video camera configured to capture video data of a subject; an antenna configured to capture mobile communication device data relating to a mobile communication device of the subject; and a data analytics module configured to: analyze the video data to determine at least one of a physical attribute or a movement attribute of the subject; generate a first certainty match value based on the at least one of the physical attribute or the movement attribute of the subject; perform a facial recognition analysis of the subject to obtain facial recognition data; generate a second certainty match value based on the facial recognition data; generate a third certainty match value based on the mobile communication device data; and generate a combined certainty match value based on the first certainty match value, the second certainty match value, and the third certainty match value.

Patent 10,432,897

Claim 1.  An analytical recognition system, comprising: a video camera configured to capture video data including a video frame that includes an image of a person; an antenna configured to capture mobile communication device data including an identifier of a mobile communication device associated with the person; one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to function as: a data analytics module configured to: correlate the video data and the mobile communication device data, wherein the correlating including matching the video frame, which includes the image of the person, to the identifier of the mobile communication device associated with the person; generate a profile of the person based on a result of the correlating, wherein the generated profile includes: at least one of an indication of when the video frame was captured or an indicate on of when the mobile communication device data was captured; and at least one of an indication of a location at which the video data was captured or an indication of a location at which the mobile communication device data was captured; identify objects associated with the person from at least one of or a combination of the video data and the mobile communication device data; and track the identified object using at least one of or a combination of the video data and the mobile communication device data.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Appl. Nos. ‘522 and ‘674, in combination with Huang and Nitz, would have been obvious to a person of ordinary skill in the art, as argued in the above rejection of claim 1 of the instant application. This is demonstrated in the following table that shows conflicting claims of side by side.
Application 16/823,710

Claim 1.  An analytical recognition system, comprising: a video camera configured to capture video data of a subject; an antenna configured to capture mobile communication device data relating to a mobile communication device of the subject; and a data analytics module configured to: analyze the video data to determine at least one of a physical attribute or a movement attribute of the subject; generate a first certainty match value based on the at least one of the physical attribute or the movement attribute of the subject; perform a facial recognition analysis of the subject to obtain facial recognition data; generate a second certainty match value based on the facial recognition data; generate a third certainty match value based on the mobile communication device data; and generate a combined certainty match value based on the first certainty match value, the second certainty match value, and the third certainty match value.

Application 16/571,522

Claim 21.  A video identification and analytical recognition system, comprising: a video camera configured to capture video data including a video frame that includes an image of a person; an antenna configured to capture mobile communication device data including an identifier of a mobile communication device associated with the person; and a processor configured to: correlate the video frame to the identifier of the mobile communication device associated with the person; identify an object associated with the person from at least one of the video frame and the mobile communication device data; and track the object identified by the processor using at least one of or a combination of the video data and the mobile communication device data.




Application 16/823,710

Claim 1.  An analytical recognition system, comprising: a video camera configured to capture video data of a subject; an antenna configured to capture mobile communication device data relating to a mobile communication device of the subject; and a data analytics module configured to: analyze the video data to determine at least one of a physical attribute or a movement attribute of the subject; generate a first certainty match value based on the at least one of the physical attribute or the movement attribute of the subject; perform a facial recognition analysis of the subject to obtain facial recognition data; generate a second certainty match value based on the facial recognition data; generate a third certainty match value based on the mobile communication device data; and generate a combined certainty match value based on the first certainty match value, the second certainty match value, and the third certainty match value.

Application 16/599,674

Claim 1.  An analytical recognition system, comprising: a video camera configured to capture video data, wherein the video camera is at least one of a traffic camera or an aerial drone camera; an antenna configured to capture mobile communication device data; and a data analytics module configured to correlate the video data and the mobile communication device data to generate a profile of a person associated with the video data and the mobile communication device data, the profile including profile data including any one or a combination of the captured video data and the captured mobile communication device data.


The latter rejections over copending Appl. Nos. ‘522 and ‘674 are provisional rejections because copending applications have not yet been patented.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Nitz et al., US 2014/0052681 A1, discloses system and method for inferring a mobile user’s information and context.
Zhang et al., US 2011/0273309 A1, discloses mobile network terminal device and method for monitoring electrophysiological data.
Le Thierry d’Ennequin et al., US 2010/0311347 A1, discloses method for wireless device detection.
Gellmen et al., US 2008/0015013 A1, discloses game access device.
Anderson et al., US 2011/0134240 A1, discloses system and method for muti-sensor location and identification.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485